DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9, the limitation “the cross-sectional area varies as a function of the lateral extent of the at least two flow channels between an end adjacent to the inlet area and an opposite end of the at least two flow channels, where flow channels having a greater lateral extent have a greater cross-sectional area” is indefinite, in context, since the aforementioned limitations do not correlate with the instant specification. “Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification…. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”. See MPEP 2173.03. Paragraph 7 of the instant specification states, “The cross-sectional area of the flow channels may change across the lateral extent of the plate with at least some of the flow channels that extend laterally farther from the inlet area having a greater cross-sectional area than some of the flow channels that do not extend as far laterally from the inlet area”, wherein no such function or direct correlation is presented, it appears as though there is only a comparison between two flow channels regarding the cross sectional area. For Examination purposes and in accordance with the specification and drawings, the cross-sectional area varies as a function of the lateral extent of the at least two flow channels between an end adjacent to the inlet area and an opposite end of the at least two flow channels, where flow channels having a greater lateral extent have a greater cross-sectional area”, will be interpreted as –the cross-sectional area of a first flow channel is greater than the cross-sectional area of a second flow channel, wherein the first flow channel extends laterally farther from the inlet area compared to the lateral extent of the second flow channel from the inlet area--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (Translation of Japanese Patent Document JPH0989482A) and in further view of Yoshida et al. (USP 6394178), hereinafter referred to as Yoshida.
Regarding Claim 9, Nakamura discloses a plate for a heat exchanger having a longitudinal centerline and laterally spaced apart side edges that extend longitudinally (shown in annotated figure 1), 
a reference plane parallel to the longitudinal centerline and extending laterally (shown in annotated figure 1, wherein the plane extends parallel to the direction of the “Longitudinal Centerline”), and 
corrugations (shown in figure 1, corrugations being situated on the heat exchange area of the plate) that define flow channels through which fluid flows (shown in figure 1, see also ¶ [2] for an explanation of the fluid distribution within the heat exchanger), 
an inlet area defined at least in part by the plate via which fluid is introduced into the flow channels (2, shown in figure 1), 
a distribution zone (4) located adjacent to the inlet area (shown in figure 1).
Nakamura fails to explicitly disclose corrugations in the distribution zone that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline and the corrugations in the distribution zone;
 1) define at least two flow channels that have different cross-sectional areas, wherein: the cross-sectional area varies as a function of the depth of the flow passages, where the depth is perpendicular to the reference plane, and wherein a peak of each corrugation of the at least two flow channels is the same distance from the reference plane, where the peak is the portion of each corrugation farthest from the reference plane, or 2) define flow channels the cross-sectional area varies as a function of the lateral extent of each of the flow channels between an end adjacent to the inlet area and an opposite end of the flow channels, where flow channels having a greater lateral extent have a greater cross-sectional area.
[AltContent: textbox (Flow Channel Outlet)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flow Channel Inlet)][AltContent: arrow]
    PNG
    media_image1.png
    423
    555
    media_image1.png
    Greyscale

Yoshida Figure 7
Yoshida, also drawn to a plate heat exchanger having channels, teaches corrugations in the distribution zone that extend from the inlet area both longitudinally and laterally away from the inlet area where laterally is perpendicular to the longitudinal centerline (54-58, shown in figure 7) and the corrugations in the distribution zone define flow channels the cross-sectional area varies (shown in figure 7, wherein the cross sectional area of the flow channels formed between the ribs varies as the flow channels extend away from the inlet) as a function of the lateral extent of each of the flow channels between an end adjacent to the inlet area and an opposite end of the flow channels (“The plurality of ribs (51 through 58) may be formed so that the rib (53 through 56) intermediate the ends of the rib set is broader than the rib (51, 52, 57, 58) closer to the ends of the rib set”, col. 4 ll. 4-7, wherein the channels are formed between the ribs), where flow channels having a greater lateral extent have a greater cross-sectional area (shown in figure 7, wherein the flow channels have a greater cross sectional area between the ribs (54-58) that have a greater lateral extent or rather than extend to a point that is laterally further from the left edge of the plate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nakamura with the aforementioned limitations, as taught by Yoshida, the motivation being to uniformly distribute the working fluid from the inlet to decrease pressure drop and provide a uniform heat exchange.


Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 
On page 10 of the Arguments, the Applicant states, “But in Yoshida, flow paths between the ribs that lead to the nearest side of the plate are wider than flow paths leading to the center of the plate. Thus, Yoshida does not teach or suggest that the lateral extent of the flow paths dictates or corresponds to the cross-sectional area of the flow paths”. The Examiner respectfully disagrees. As shown in the annotated figure above, the fluid flow channels have a greater cross sectional area adjacent the channel outlet, therefore meeting the claimed limitations.

Allowable Subject Matter

Claims 1-8 and 12-18 are allowed.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763